     .r;' ',
                    .,., ""                      ~,f'              ,·         .    '
                   AO 245B (Rev. 02/08/2019)'Judgment in a CriminarPetty Case (Modified)                                                                        Page 1 of 1



                                                                        UNITED STATES DISTRICT COURT
                                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                         United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                         V.                             (For Offenses Committed On or After November l, 1987)


                                                 Mario Lopez-Lopez                                      Case Number: 3:19-mj-22313

                                                                                                       Keith Howard Rutman
                                                                                                       Defendant's Attorney


                   REGISTRATION NO. 85386298
                   THE DEFENDANT:
                    ~ pleaded guilty to count( s) 1 of Complaint
                                                  ---~-------------------------
                    • was found guilty to count(s)
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                   Title & Section                                      Nature of Offense                                                 Count Number(s) ·
                   8:1325                                               ILLEGAL ENTRY (Misdemeanor)                                       1

                    •         The defendant has been found not guilty on count(s)
                                                                                                  -------------------
                    •         Count(s)
                                       ------------------
                                                                                                         dismissed on the motion of the United States.

                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               . imprisoned for a term of:

                                                                ¥,TIMESERVED                        • ________ days
                      ~    Assessment: $10 WAIVED cg] Fine: WAIVED
                     cg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                    -tlte defendant's possession at the time of arrest upon their deportation .9r removal.       ·;,/ ._
                     [/l:Courtr(),cpmmt.·U,ds efendant be deported/removed with relative, JC .5c.:: 61·,,t 1 ' · 1 v r./\;harged in case
                         /uT t"-v\ L. t. ;;:,1     •                                                                   {)

                        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                      Friday, June 14, 2019
                                                                                                      Date of Imposition of Sentence


                    Received ,
                                       ;;::,/.(;.)..,,,:;;::::~,--;>
                                     7 ";·'\
                                  eo-"-u-S+M-_7+-------
                                                                                                       ~,~
                                                                                                      HONORABLE ROBERT A. MCQUAID
                                                                                                      UNITED STATES MAGISTRATE JUDGE



                    Clerk's Office Copy                                                                                                             3: 19-mj-22313

.· ..,-:t__    -
